Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

1.	This action is in response to the amendment filed April 26, 2021. Claim 1 was amended, rendering claims 1-10 pending.

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections – 35 USC § 103(a)


3.	Claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kolstad et al (U.S. 6,114,495) in view of El-Afandi et al (U.S. 5,849,401) further in view of Yamamura et al (U.S. 2013/03331493).
	Kolstad discloses a multilayer structure with blocking layers covering a core layer of plasticized lactic acid containing polymer (column 27, lines 55-67) where the lactic acid can be amorphous (column 28, lines 2-18 and 59-67). Although Kolstad does not explicitly disclose the material of the blocking layer, El-Afandi teaches a multilayer 
Kolstad and El-Afandi are combinable because they are related to a similar technical field, which is polylactic multilayered structures. It would have been obvious to one of ordinary skill in the art to have substituted the blocking layers, as taught in El-Afandi, for the blocking layers of Kolstad because they are functional equivalents and El-Afandi teaches it is known in the art for blocking layers to have lactic acid polymer (column 15, lines 35-47). 
The cited references do not disclose a crystalline polylactic acid with starch.  Yamamura teaches a crystalline polylactic film (abstract and paragraph 19) comprising a starch containing polymer (paragraph 52).  All the references are combinable because they are related to a similar technical field, which is polylactic films. It would have been obvious to one of ordinary skill in the art to have substituted the crystalline polylactic film and starch, as taught in Yamamura, for the polylactic layers of Kolstad and El-Afandi to achieve the predictable result of improving the impact resistance and ductility of the polylactic based film (paragraph 52 of Yamamura).
In claim 1, the cited references do not appear to explicitly disclose the thickness percentage of the layers; however thickness modifications involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art and therefore obvious. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984) See MPEP 2144.04, as in claims 1-5 and 10.

Kolstad and El-Afandi are combinable because they are related to a similar technical field, which is polylactic multilayered structures. It would have been obvious to one of ordinary skill in the art to have substituted the blocking layers, as taught in El-Afandi, for the blocking layers of Kolstad because they are functional equivalents and El-Afandi teaches it is known in the art for blocking layers to have lactic acid polymer (column 15, lines 35-47). Although the cited references do not explicitly disclose the plasticizer weight percentage, weight percentage modifications involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art and therefore obvious. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984) See MPEP 2144.04. 

Response to Arguments

4.	Applicant’s arguments of the rejection made under 35 U.S.C. 103(a) as being unpatentable over Kolstad et al (U.S. 6114,495) in view of El-Afandi et al (U.S. 5,849,401) further in view of Yamamura et al (U.S. 2013/03331493) have been 


Conclusion

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).